761 N.W.2d 89 (2008)
Gregory G. SINICROPI, Plaintiff-Appellee,
v.
Holly V. MAZUREK, Defendant-Appellant, and
Martin A. Powers, Intervening Defendant-Appellee.
Martin A. Powers, Plaintiff-Appellee,
v.
Holly V. Mazurek, Defendant-Appellant.
Docket Nos. 137077, 137078. COA Nos. 281726, 281770.
Supreme Court of Michigan.
October 3, 2008.

Order
On order of the Court, the application for leave to appeal the July 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal to address the constitutional due process issues related to the rights of the biological father.